By the Court,
Johnson, J.
This was a prosecution against the defendant, for selling-spirituous and intoxicating liquors, contrary to the Act .of 1855; The prosecution was commeneed before a Justice *557of the Peace, and the defendant was there tried and convicted. On the trial, various exceptions were taken to the ruling of the Justice. After judgment the cause was removed to the Circuit Court, by writ of certiorari, arid that Court, upon a review of the case, reversed the judgment. TJpon- tlio judgment of the Circuit Court the plaintiff has sued out a writ of error.
We shall not, for the purpose of disposing of this case, examine the errors assigned, for we are all of opinion the Circuit Court improperly, and without authority, assumed jurisdiction of the case. The Act in question makes no provision for removing these causes by certiorari, but only by appeal, and, this being a jurisdictional question, we will look into it, at any stage of the proceedings, without reference to the assignment of errors. For this reason, then, the judgment of the Circuit Court must be reversed, with costs of suit.
Present, Johnson, Green, Willson, Bacon, Douglass, Copeland and Martin, J. J.
Pratt, J., who decided the cause below, did not participate.